Citation Nr: 9919079	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  98-09 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for conjunctivitis 
(claimed as itchiness and discharge of eyes due to 
undiagnosed illness). 

2.  Entitlement to service connection for a stomach disorder 
with dyspepsia and diarrhea due to undiagnosed illness.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to July 1982 
and from March 1986 to July 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from November 1997 and March 1998 rating decisions by 
the North Little Rock, Arkansas Department Of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for a stomach disorder, conjunctivitis, and PTSD.

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in April 1998.


FINDINGS OF FACT

1.  Conjunctivitis is not attributable to service.

2.   Competent objective medical evidence of a chronic 
stomach disorder with dyspepsia and diarrhea is not of 
record.



CONCLUSIONS OF LAW

1.  Conjunctivitis was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a chronic stomach disorder with dyspepsia and diarrhea is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for conjunctivitis 
and a chronic stomach disorder with dyspepsia and diarrhea 
due to an undiagnosed illness.  It is necessary to determine 
if he has submitted a well grounded claim with respect to 
each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.   Service 
connection may also be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The Secretary of VA may pay compensation to a Persian Gulf 
veteran exhibiting objective indications of chronic 
disability resulting from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2001 following such service.  See 38 
U.S.C.A. § 1117 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 
(1998).
According to 38 C.F.R. § 3.317(a)(2), objective indications 
includes both signs in the medical sense of objective 
evidence perceptible to an examining physician and other non-
medical indicators capable of independent verification.  
While objective indications appears to contemplate evidence 
other than the veteran's own statements, the veteran's own 
statements concerning non-medical indicators may be 
sufficient if such indicators are reasonably capable of 
independent verification.  See VAOPGCPREC 4-99 (1999).

I.  Conjunctivitis

The claim for service connection for conjunctivitis is well 
grounded.  Conjunctivitis was noted in the service records.  
There has been a post service diagnosis of conjunctivitis and 
the veteran has presented testimony regarding continuity.  
The combination of the evidence, when accepted as true, 
establishes a well grounded claim.

Service medical records from the veteran's first period of 
service from 1979 to 1982 contain no mention of any 
complaints, treatment, or diagnosis of an eye disorder.  
Service medical records from the veteran's second period of 
service from 1986 to 1991 indicate that the veteran was seen 
in January and March 1989 complaining of redness and itching 
of the eyes with discharge from the eyes for several weeks.  
The diagnoses included viral conjunctivitis, unresolved 
conjunctivitis, and allergic conjunctivitis.  His April 1991 
discharge examination contains no complaints pertaining to 
itchiness, redness, or discharge from his eyes.  The general 
eye evaluation was normal. 

At a September 1991 VA examination, an evaluation of the eyes 
was normal.  
At a July 1994 VA Persian Gulf registry examination, the 
veteran reported that he experiences itchiness and discharge 
from his eyes all through the day.  On evaluation of the 
eyes, there was minimal injection to the sclera.  The 
impression was probable allergic conjunctivitis.  An April 
1995 examination reveals that the veteran was seen 
complaining of drainage from eyes since Gulf War.  On 
evaluation, there was conjunctivitis on the left with 
injected sclera with positive evidence of infection.  The 
assessment was chalazion of the left upper lid.

At his April 1998 hearing, the veteran testified that he 
began experiencing itchiness and drainage from his eyes in 
1989, and that he was told to flush out his eyes everyday.  
He indicated that this does not affect his vision, as it is 
20/20.  According to the veteran, he continues to experience 
itchiness and drainage from his eyes every day and that he 
treated this with eye drops and wiping the drainage away all 
day.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The 
veteran cannot state that he had conjunctivitis because that 
requires a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, he is competent to report that he 
has had itchiness and drainage since service.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

In the instant case, the Board observes that the veteran was 
diagnosed with allergic conjunctivitis in service in 1989 and 
following service in 1994.  The veteran has indicated that 
the itchiness and drainage from his eyes began during service 
in 1989, and service medical records reveal that the veteran 
was diagnosed with allergic conjunctivitis in March 1989.  At 
the July 1994 VA examination, the examiner diagnosed probable 
allergic conjunctivitis.  Although there is a well grounded 
claim, the preponderance of the evidence is against the 
claim.

Although the veteran reported that he has had problems since 
service, the actual records disprove the claim and establish 
that there is no continuity of symptomatology.  In April 
1991, the veteran was afforded an opportunity to record his 
perceived medical history.  At that time, he denied, in a 
sworn document, that he had eye trouble.  This constitutes a 
statement against interest and is far more probative than his 
more recent statements entered for monetary purposes that he 
has had problems since 1989.  Supporting the veteran's 
contemporaneous inservice statement was the examination 
report that disclosed that the veteran's eyes were normal.  
This documents is consistent with the veteran's own inservice 
opinion and again establishes that there is no continuity of 
symptomatology.  The 1991 documents are also consistent with 
the 1991 VA examination that disclosed that the eyes were 
normal.  The veteran's assertions of continuity are refuted 
by clear and convincing evidence of repeatedly normal 
findings.

The Board also notes that conjunctivitis is not on the list 
of chronic diseases (38 U.S.C.A. § 1101 (West 1991)) and no 
professional has otherwise linked the post service diagnosis 
to the inservice findings.

The issue has also been adjudicated as an undiagnosed illness 
claim.  However, there is a clear diagnosis contained in the 
file and the law and regulations regarding undiagnosed 
illnesses are not relevant.  Lastly, the veteran has not 
alleged that conjunctivitis is related to combat service.  
Therefore, the provisions of section 1154 are not applicable.  
There is no doubt to be resolved.

II.  Stomach disorder

Service medical records from the veteran's first period of 
service from 1979 to 1982 contain no mention of any 
complaints, treatment, or diagnosis of a stomach disorder.  
Service medical records from the veteran's second period of 
service from 1986 to 1991 show that the veteran was seen 
complaining of nausea in January 1989 and was diagnosed with 
gastroenteritis.  At his April 1991 discharge examination, 
there were no complaints of a stomach disorder to include 
dyspepsia and diarrhea.  The evaluation of the 
gastrointestinal system was normal.  At a September 1991 VA 
examination, the veteran did not report any stomach 
complaints, dyspepsia, or diarrhea.  The evaluation of the 
gastrointestinal system was normal.  

At July 1994 VA Persian Gulf registry examination, the 
veteran reported experiencing problems with dyspepsia after 
taking nerve gas pills while in the Gulf and that he 
continued to experience a chronically queasy stomach without 
significant changes in bowel pattern, nausea, or vomiting.  
The examination was normal; however, the impression was 
chronic dyspepsia.  At an August 1997 VA examination, the 
veteran stated that he began experiencing stomach problems in 
January 1991.  He described occasional diarrhea and that his 
stomach sometimes growled at night.  The veteran did not 
complain of vomiting, constipation, hematemesis or melena.  
According to the veteran, he ate 3 meals per day, that his 
weight was stable, and that he was not taking any medications 
for his stomach complaints.  A contemporaneous upper GI study 
was normal.  The diagnosis was gastrointestinal disease, not 
found.

At his April 1998 hearing at the RO, the veteran testified 
that since taking the nerve gas pills in the Gulf, he has 
experienced an upset stomach or diarrhea.  He reported that 
he takes over-the-counter antacids for these symptoms.

The Board has carefully considered the veteran's statements 
with respect to his claim; however, through his statements 
alone, he cannot meet the burden imposed by section 5107(a) 
merely by presenting his lay statements as to the existence 
of a disease and a relationship between that disease and his 
service because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a); if no cognizable evidence is 
submitted to support the claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski,  2 Vet. App. 609, 611 (1992).

Although the veteran received treatment during his active 
service for gastroenteritis and has complained of chronic 
stomach upset and diarrhea, the record does not show 
objective medical evidence of a stomach disorder with 
dyspepsia and diarrhea.  The Board notes that all the 
gastrointestinal evaluations since the veteran's discharge in 
1991 have been normal, including an August 1997 upper GI 
study.  Moreover, the record does not contain non-medical 
indicators to support an independent verification of the 
veteran's claim of chronic stomach upset and diarrhea.  In 
fact, at the August 1997 VA examination, the veteran reported 
that his weight was stable, he ate 3 meals per day, and did 
not take any medication for his stomach complaints.  The 
impression of chronic dyspepsia in July 1994 without 
objective evidence to support it does not establish that 
there is a disability resulting from an injury or disease.  
Moreover, the subsequent August 1997 VA examination did not 
show a current gastrointestinal disability.  At this time, 
there is no medical evidence of chronic disability and no 
acceptable non-medical evidence of chronic disability.  In 
the absence of proof of a present disease or injury, there 
can be no valid claim.  Brammer v. Derwinksi, 3 Vet. App. 
223, 225 (1992).  No competent professional has related the 
veteran's current subjective complaints relating to a stomach 
disorder to the veteran's service.  Therefore, the Board 
concludes that the veteran's claim for service connection for 
a stomach disorder with dyspepsia and diarrhea is not well 
grounded.  Accordingly, the claim is denied.  38 U.S.C.A. 
§ 5107 (West 1991). 


ORDER

Service connection for conjunctivitis is denied.  Service 
connection for a chronic stomach disorder with dyspepsia and 
diarrhea due to an undiagnosed illness is denied.  


REMAND

The Board notes that the record includes Vet Center records 
which contain statements that the veteran's symptoms meet the 
diagnostic criteria for PTSD under the DSM-IV and therefore, 
the veteran was being referred for further evaluation at the 
VA mental hygiene clinic.  It was noted that he had an 
appointment scheduled in June 1998; however, a copy of this 
examination is not of record.   

The statement of the case notes that the evidence is 
inadequate to establish that a stressful experience occurred.  
The veteran has a CIB.  He reported events that included 
driving through a minefield, receiving rounds, and training 
accidents.  The RO did not attempt to confirm the non-combat 
accidents and did not establish why the combat stressors were 
rejected.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the all the 
veteran's VA records from June 1998 to 
present, including the June 1998 VA 
mental hygiene evaluation, and associate 
them with the record.

2.  The RO should consider the revision 
to 38 C.F.R. § 3.304(f).

3.  The RO should establish why the 
veteran's report of combat service, 
incoming rounds, driving through a 
minefield and capturing prisoners are 
not accepted as stressors.  (See Vet 
Center War zone and traumatic event 
history received April 29, 1998).

4.  The veteran is informed that if he 
has a clear diagnosis or an acceptable 
diagnosis of PTSD, that evidence must be 
submitted by him to the RO.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

